          Case 1:19-cv-03132-LGS Document 9 Filed 06/05/19 Page 1 of 1




                                                                                     June 5, 2019
VIA ECF

The Honorable Judge Lorna G. Schofield
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

           Re: Lawrence Young, On Behalf of Himself and All Other Persons Similarly
                      Situated v. Pavilion Grand Operating LLC
                               Case No.: 1:19-cv-03132

Dear Judge Schofield,
         This firm represents Plaintiff Lawrence Young, On Behalf of Himself and All Other
Persons Similarly Situated (“Plaintiffs”), in the above-referenced action. We write, with
Defendant’s consent, to inform you that the Parties have a settlement, in principle, and
respectfully request that Your Honor dismiss this matter with prejudice with the right to reopen
in thirty days if the Settlement Agreement is not consummated. Additionally, the parties
respectfully seek to adjourn without date the pretrial conference scheduled for June 18, 2019 at
10:30 AM.
         We appreciate this Court’s and Your Honor’s time and attention to this matter. Thank
you for your anticipated cooperation in this matter. Should the Court have any questions, please
do not hesitate to contact the undersigned attorney.


                                                                       Respectfully submitted,
                                                                   GOTTLIEB & ASSOCIATES

                                                                            s/ Jeffrey M. Gottlieb
                                                                               Jeffrey M. Gottlieb


cc: All counsel of record (via ECF and email)
